Wickhem, J.
(dissenting on rehearing). There is probably no great profit in an extensive restatement of my views concerning this case. As it still appears to me, there is no evidence in the record indicating an acceptance of plaintiff’s counter-offer. Certainly there was no express acceptance unless the letter of October 3d, by Dahinden-Schmitz Company, be held to constitute such an acceptance. This letter, *29written in Milwaukee, was of even date with the letter of plaintiff, which contained the counter-proposal and which was addressed to F. J. Lisman & Company in New York. Whether the Dahinden-Schmitz Company is to be treated in any sense as agents for F. J. Lisman & Company, I think it cannot be said that it was clothed by Lisman & Company either with actual or apparent authority to modify the terms of the selling-group contract. Even if it had such authority, or the appearance of it, the offer was not sent to it for acceptance and it was not the offeree. To hold that this letter could operate as an acceptance would seem to me to violate fundamental principles of agency and contracts. No telegraphic information sent by Lisman & Company to Dahin-den-Schmitz Company prior to the ■ time when Lisman & Company received the counter-proposal could be construed to confer any new authority upon Dahinden-Schmitz Company with respect to the counter-proposal, since obviously Lisman & Company knew nothing, of the counter-proposal at that time.
As to the conduct of Lisman & Company, which is relied upon as evidencing an acceptance, I direct attention to the fact that the conduct of Lisman & Company with respect to plaintiff, during any of the period when such conduct might have the significance of acceptance, did not vary in a single particular from its conduct with reference to other brokers who were operating through Dahinden-Schmitz Company. It did nothing that it would not have done, and would not have been obligated to do, in response to its relations to Dahinden-Schmitz Company. In answer to this it may be said that, its conduct being consistent either with an intention to accept or with an intention to discharge its obligations to Dahinden-Schmitz Company, there is a question of fact arising from the conflicting inferences, and the conclusion of the trial court must therefore not be disturbed. However, I think the record presents rather the situation where a choice between possible inferences can only be made *30by speculation and conjecture. Prelipp v. Prelipp, 203 Wis. 488, 234 N. W. 730.
For the foregoing reasons I respectfully dissent from the conclusions of the court. I am authorized to say that Mr. Chief Justice Rosenberry and Mr. Justice Fritz concur in this dissent.
The following memorandum was filed May 10, 1932:
Per Curiam. After denial of the respondent’s motion for rehearing, the appellants moved for a rehearing on the question of the meásure of damages applied by the trial court. For the reasons stated on denial of a second motion for rehearing in the case of Tomberlin v. Chicago, St. P., M. & O. R. Co., filed herewith (post, pp. 30, 36-39, 242 N. W. 677), the motion is dismissed with $25 costs.